Citation Nr: 1711679	
Decision Date: 04/12/17    Archive Date: 04/19/17

DOCKET NO.  12-11 635A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

1. Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a low back disability. 

2. Entitlement to service connection for a low back disability. 


REPRESENTATION

Veteran represented by: Karl Truman, Attorney


ATTORNEY FOR THE BOARD

M. Showalter, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from May 1985 to March 1990.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Louisville, Kentucky Department of Veterans Affairs (VA) Regional Office (RO). 

While the RO reopened the current claim of service connection for a low back disability and decided that claim on the merits, the Board must make its own determination as to whether new and material evidence to reopen the claim was received in order to establish its jurisdiction to review de novo the merits of previously denied claims.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001). 


FINDINGS OF FACT

1. A November 2001 rating decision denied the Veteran's claim of entitlement to service connection for a low back disability.  The Veteran was notified of the decision but did not perfect an appeal within a year. 

2. The evidence associated with the claims file subsequent to the November 2001 rating decision relates to an unestablished fact that is necessary to substantiate the claim for service connection for a low back disability. 

3. The Veteran's low back disability was not caused or aggravated by his active service. 


CONCLUSIONS OF LAW

1. The December 1999 and November 2001 rating decisions that denied service connection for a low back disability are final.  38 U.S.C.A. § 7104 (b)(West 2014); 38. C.F.R. § 20.1100 , 20.1104 (2016). 

2. Evidence received since the November 2001 rating decision is new and material and allows a claim for entitlement to service connection for a low back disability to be reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016). 

2. Service connection for a low back disability is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The VCAA, in part, describes the VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  The VCAA applies to the instant claim. 

The notice requirements have been met.  VA's duty to notify was satisfied by a letter dated August 2010.  See 38 U.S.C.A. § 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  That letter notified the Veteran of the information needed to substantiate and complete his service connection claim, to include notice of information that he was responsible for providing and of the evidence that VA would attempt to obtain. 

Regarding the duty to assist, the Veteran's service treatment records (STRs) and relevant post-service treatment records have been secured.  The agency of original jurisdiction (AOJ) arranged for appropriate VA examinations which were held in February 2011 and August 2014.  The Board finds that the clinical findings and informed discussion of the history and cause of the Veteran's low back disability in the examination sufficient for rating purposes.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 310-11 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 299-300 (2008).  

In claims to reopen, VA, while not required to provide notice of the evidence necessary to substantiate the element or elements that were found insufficient in the previous denial of the claim, is required "to explain what 'new and material' evidence means."  Akers v. Shinseki, 673 F.3d 1352, 1358 (Fed. Cir. 2012).  Adequate notice was provided in an August 2010 letter to the Veteran. 

The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the matter of service connection, and that no further development of the evidentiary record in these matters is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  Accordingly, the Board will address the merits of the claim. 

II. New and Material Evidence

Legal Criteria:

In general, rating decisions that are not appealed within one year are final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.200 (2016).  But if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen and review the former disposition of the claim. 38 U.S.C.A. § 5108.  

It is the jurisdiction of the Board to adjudicate on a de novo basis whether or not new and material evidence has been received.  See Jackson, 265 F.3d at 1366 (2001); Barnett, 83 F.3d at 1380 (1996).  "New" evidence means existing evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156.  "Material" evidence means existing evidence, that by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).  

When determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The requirement of new and material evidence raising a reasonable possibility of substantiating the claim is a low threshold.  Specifically, the phrase "raises a reasonable possibility of substantiating the claim" is to be viewed as "enabling rather than precluding reopening."  Shade v. Shinseki, 24 Vet. App. 110, 121 (2010).  However, lay assertions of medical causation cannot serve as the predicate to reopen a claim under § 5108.  See Moray v. Brown, 5 Vet. App. 211, 214 (1993).

Factual Background and Analysis: 

In a December 1999 rating decision, the RO denied the Veteran service connection for a back condition because he had not shown a contemporaneous diagnosed disability of the back subject to service connection.  After submitting new and material evidence of a contemporaneously diagnosed back disability, the RO reopened the claim in a November 2001 rating decision, but then denied the Veteran service connection for degenerative disc disease of the lumbosacral spine because he had not shown that there was a causal relationship or nexus between his in-service back injuries and his contemporaneous degenerative disc disease.  The Veteran did not appeal his rating decision or submit new and material evidence within one year of that rating decision.  Therefore, the November 2001 rating decision is considered final.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.156

The Veteran filed a new claim for compensation in August 2010.  New private treatment and VA medical records were submitted, which generally documented the Veteran's reported back symptoms and continuing treatment of his back disability.  In an April 2011 rating decision, the RO reopened the claim, finding the medical evidence new and material to the Veteran's low back disability claim.  

In December 2012, the Veteran's attorney submitted a statement arguing that the Veteran's self-medication after service until his first treatment of back pain in 2001 substantiated the finding that the Veteran's back pain persisted from service to the present.  Specifically, the attorney argued that the Veteran "self-medicated himself ([with] Ibuprofen) after service until that no longer worked.  Due to the progressive worsening of his service-incurred back condition he was forced to seek proper medical attention [regardless] of cost."  The attorney also cited medical evidence which showed generally that degenerative disc disease usually creates lower back symptoms that can "flare (intensify) for a few days or more."

Taken together with the evidence of record, the attorney's statement reflects a new argument and constitutes material evidence that was not presented previously; namely, that the Veteran experienced pain after service and treated himself with over-the-counter pain medication.  As this evidence was not previously presented for the last adjudication of the claim and it relates to the specific issue of causality between the injury incurred in service and the current disability, the Board finds this evidence is both new and material, and that the claim for service connection for low back disability may be reopened. 

III. Service Connection:

Legal Criteria: 

Initially, the Board notes that it has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim being decided.

The Veteran seeks service connection for a low back disability.  Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for a disease diagnosed after discharge when the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Degenerative disc disease is not a chronic disease listed under 38 C.F.R. § 3.309(a).  However, arthritis is considered to be a chronic disability pursuant to regulation.

The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

Lay evidence may be competent evidence to establish incurrence of a disability in service.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing observable symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

The Board will grant the Veteran's claim if the evidence supports the claim or is in relative equipoise.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Factual Background

The Veteran's STRs reveal that in July 1987, the Veteran first reported lower back pain.  At that time, the Veteran's recorded symptoms included chest pain, back pain, and dysuria (painful urination).  The Veteran's symptoms continued through December 1987, at which time he also developed tenderness of the region around the prostate.  STRs show that he was diagnosed with prostatitis and treated with antibiotics. 

The next entry for back pain is recorded in January 1989 when the Veteran complained of dull aching pain in the lumbar region of his back after lifting weights.  He reported no radiculopathy or paresthesia.  He was diagnosed with a lower back strain and prescribed pain medication and physical therapy.  His symptoms continued for two weeks, at which time he was ordered to have an X-ray.  Radiological reports from February 1989 showed no significant abnormalities. 

The first records of the Veteran's back pain after service are from private records in September 2001, when the Veteran reported for private examination to address lower back pain and "need for surgery."  At that time the physician noted findings that were compatible with degenerative disc disease and diagnosed the Veteran with spondylolysis of the L5 vertebrae.  

Private records from August 2007 show that the Veteran underwent a lumbar epidural steroid injection to relieve his lower back pain secondary to stenosis of the spine and a L4-L5 disc bulge.  At that time it was noted that the Veteran had no previous back surgeries, but had a ten year history of back pain.  In November 2007, the Veteran underwent a second lumbar epidural steroid injection that was to treat his lower back pain and bilateral radiculopathy.  Treatment records from the time show that the Veteran indicated that his back pain started while he was in service. 

In January 2008 the Veteran reported incapacitating back and leg pain and underwent a decompression procedure of the L5-S1 and L4-L5 vertebrae.  In June 2008, the Veteran reported an increase in pain following the previous surgery.  MRI reports showed an inadequate decompression at the L4-L5 vertebrae and L-3-L4 disc bulge.  The Veteran underwent an L3-L4 and L-4-L5 decompression during that month.

In August 2010, private treatment records show that MRI reports reflected degenerative changes and disc disease in the lumbar area of the back, which a private physician opined "could be related to prior surgery, however, could also be related to degenerative changes and annular tear . . . recommend clinical correlation."  At this time, the Veteran reported being unemployable because of his back disabilities.  

A September 2010 Family Care Physicians Triage Form to Dr. V. Kavorkian noted in the "message" section:  "Pt. wants a letter from you stating he hurt his back @ work! I have already sent him his med. Records. I believe he is trying for disability. Very persistent on this!"  The "Doctor's Response" section noted:  "Tell pt --> All I have is he had a back injury in the past & h/o injury of his foot in the military. I was not his MD for initial injury.  He should try to find records before U. of L."  A note at the bottom of the page indicated that a staff member "[s]poke w. pt. & gave above message" and that the Veteran hung up on the caller.  [This form was received by the Board as part of the documents received from the Social Security Administration (SSA) in support of the Veteran's claim for Social Security Disability (SSD) benefits.]

In October 2010, the Veteran was issued a work limitation note from his VA physician due to his medical situation. 

In November 2010, the Veteran reported that he had injured his back while working at Smithfield Packing, but a response from the company revealed that there were no records indicating that he was ever employed by that company.  Additionally, the Veteran indicated that there was additional evidence of treatment at an urgent care clinic, but a response letter from that clinic dated December 2010 indicated that the Veteran's "last visit was in 1999.  No records." 
 
Extensive VA treatment records beginning in 2010 document the Veteran's back disability.  From that time onward, the Veteran reported continual back pain along with associated symptoms of degenerative disc disease including radiculopathy and lower extremity numbness and weakness.  The Veteran reported differing levels of pain throughout this time and was prescribed a variety of medications and treatments to help him cope with the symptoms.   

In addition to a continual report of lumbar back pain, VA treatment records show that in April 2011, the Veteran reported a twenty year history of lower back pain, but reported that his pain had worsened after his back procedure in 2007 and had also been exacerbated by lifting a couch.  

In October 2011, the Veteran underwent a spinal fusion to address the continuing lumbar back pain. A December 2011 MRI revealed a lumbar epidural abscess, which was surgically removed in January 2012.

In June 2012, the Veteran underwent an epidural injection in order to relieve the lumbar back pain.  In December 2012, the Veteran underwent a lumbar spine MRI that revealed fluid collection within the soft tissue of epidural space that was suspected to be discitis.  In February 2013, the Veteran reported extreme back pain that had gotten worse since his last surgery.  He was diagnosed with discitis and treated with antibiotics. 

In April 2013, VA treatment records show that the Veteran had fluid on the L4-5 region of the back, which was attributed to previous multiple spinal surgeries and recurrent infection of the lumbar region.  In a May 2013 procedure, the abscess was drained.

The Veteran was granted SSD benefits in August 2010 in part because of his back condition.  SSD records show that he reported his lower back pain began in service in 1986 and affected his life on a daily basis.  On a later form, the Veteran reported that he could no longer work after August 2010 in part because of the low back pain resulting from a military injury.  In describing his pain, he noted that his back pain began in service in 1989 and has worsened and spread since that time.  

A letter attached to the SSD file shows that the Veteran was recommended to undergo a back fusion to treat his degenerative disc disease in October 2011.  At his disability determination examination, the Veteran recounted that his lower back pain began in service.   

A February 2011 VA examiner opined that it was less likely than not that the Veteran's back disability was incurred in or aggravated by an in-service injury.  The examiner offed the rationale that the back disability noted in service was a back strain, "which is typically a temporary or transient condition."  He noted that an X-ray taken of the lumbar spine in service was normal, suggesting further that the in-service injuries were not chronic.  Finally, the examiner noted that, after separation, there "[wa]s no documentation of low back pain until 1999, nine years after military service."  The examiner opined that, (1) without documentation of lower back pain after service and (2) because of a lack of evidence suggesting a chronic back condition in service, it was less likely than not that the Veteran's current back disability related to his in-service back injury. 

An August 2014 VA examiner opined that it was less likely than not that the Veteran's condition was incurred in or caused by an in-service event.  The examiner explained that while the Veteran was seen for back pain twice during service, neither of those incidents indicated chronic back issues or related to later back diagnoses found in radiology reports in 2001.  The examiner noted that the first documented back pain in January and July 1987 was associated with prostatitis, which the examiner noted "can cause back pain, but the problem of/etiology [i.e. cause] of prostatitis does not involve the spine."  The examiner noted that the second back injury in January 1989 was associated with a strain with no radicular pain and that "X-ray of the lumbar spine was done during service on 1/11/89 which was normal."  In addition, the examiner noted that the back diagnoses present in the 2001 radiological exam were not present in service, stating that, "because there is no evidence during service of spondylolysis, retrolisthesis of L5 relative to S1, or degenerative disc disease and no evidence of record of chronic back pain after service for several years, there is no evidence for a relationship between a strain of the lumbar spine in service to the current back condition."  

Analysis and Conclusion:

First, the Board notes that the Veteran's current disability is well documented in private and VA treatment records.  Therefore, the first element of service connection is met.  It is also clear that the Veteran suffered a back injury while in service, thus establishing the "in-service injury" element.  However, the Veteran is not entitled to service connection for a low back disability because the Board finds that his reports of experiencing symptoms since service are not credible and, therefore, the causal linkage (nexus) element is not met.  

The Veteran's [month/year and source] statement[s] that he has experienced low back symptoms since service are inconsistent with the September 2010 Family Care Physicians Triage Form reporting that the Veteran had asked Dr. V. Kavorkian to provide a letter stating that the Veteran hurt his back at work, in the context of an SSD benefits claim.  These inconsistencies compel the Board to conclude that the more recent statements made in the course of seeking VA benefits are not credible.  See Caluza v. Brown, 7 Vet. App. 498, 510-11 (1995) (Board must evaluate credibility of all evidence; lay statements may be evaluated based on, inter alia, inconsistent statements, facial plausibility, and consistency with other evidence of record).  To be clear, the Board is not questioning the Veteran's honesty or moral character.  The Veteran is attempting to recollect events that transpired a long time ago and the passage of time, along with the inconsistencies noted above, compels the conclusion that the Veteran is not an accurate historian as to these particular statements. See Caluza, 7 Vet. App. at 510-11.  Therefore the Board affords them little probative weight.  Id.

Even assuming the Veteran was an accurate historian, while the Veteran is competent to report observable symptoms, without the appropriate medical training and expertise, the Veteran is not competent to provide an opinion regarding the complex medical question of the cause of degenerative disc disease or an annular tear. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (noting that lay statements are competent evidence as to observable features or symptoms of an injury or illness but are not competent as to complex medical questions).
Accordingly, the Board attaches more probative value to the medical opinions of record that opine against a causal link to service.

To support this finding, the Board notes that according to private medical records dated September 2010 furnished by the Social Security Administration, the Veteran requested a letter from his doctor stating that the Veteran had injured his back while he was at work.  This would contradict his other statements of record, that he injured his back in service.  [The Board notes that, while it is possible that the Veteran reinjured his back at a later date, the fact that he did not report injuring his back during service when seeking this letter weighs against the credibility of this statement and raises questions as to the credibility of the Veteran's reported history.]

The Board finds the VA examinations more persuasive in their finding that the in-service back injury was not a chronic disability and did not begin in service.  In providing these opinions, the Board finds that the examiners used adequate rationale in supporting their conclusions.  Both examinations explained that the back injuries incurred in service were transient issues that did not affect the spine.  X-ray examination in 1989 after both of the reported incidents confirmed this, showing no abnormalities of the spine that would have indicated degenerative disc disease or any other chronic condition affecting the back.  Overall, both examiners concluded that there was no evidence to suggest that the isolated episode in 1989, where the Veteran was evaluated for low back pain and diagnosed with lumbar strain or sprain, resulted in a permanent chronic lumbar spine condition.

Private treatment records also echo the examiners' findings; mainly that the degenerative changes of the back were not service related but, instead, could be related to the Veteran's prior surgeries or to degenerative changes and  the annular tear.  Because STRs do not reflect degenerative changes or annular tear, the private medical evidence also supports the finding that the Veteran's current degenerative changes began after service and are not related to service.  Additionally, the Veteran's self-reported back complications after surgery reflect the finding that degenerative changes of the Veteran's back more likely relate to surgery instead of service.  

In this case, the Board finds that the competent and credible evidence of record weighs against finding a chronic low back disability in service, continuity of symptoms since service, or any other causal link between the Veteran's current symptoms and his service.  Therefore, the claim for service connection for a low back disability must be denied. 

 

ORDER

The claim for a low back disability is reopened. 

Service connection for a low back disability is denied. 





____________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


